Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Honardoost et al. (Towards subterahertz bandwidth ultracompact lithium niobate electrooptic modulators, Optics Express, V. 27, N. 5, 2019; “Honardoost”).
Regarding claim 6, Honardoost discloses in figures 1 and 3, and related text, an optical waveguide device, comprising:  a substrate Si on which a thin-film layer of lithium niobite LN and a buffer layer SiO2are stacked;  an optical waveguide Rib formed in the thin-film LN layer;  and a plurality of electrodes Au near the optical waveguide. Honardoost, figs. 1 and 3, and Section 4. Design Optimization (“The slab region of the optical waveguide is an X- or Y-cut LN thin film bonded to a thick SiO2 buffer layer on a Si substrate.”).
Honardoost, Figure 1

    PNG
    media_image1.png
    335
    660
    media_image1.png
    Greyscale





Honardoost, Figure 3b

    PNG
    media_image2.png
    414
    288
    media_image2.png
    Greyscale




Here, the examiner notes that it is not inherent to Honardoost that the waveguide is an X-cut LN thin film rather than a Y-cut LN thin film. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost to have the X-cut thin film in an optical waveguide device, comprising:  a substrate;  a buffer layer stacked on the substrate;  an optical waveguide of a rectangular core type containing an X-cut lithium niobate in the buffer layer;  and a plurality of electrodes provided, respectively, at a first side and a second side of the optical waveguide, wherein the electrodes are disposed so that respective bottom surfaces thereof are at positions lower than a position of a surface of the buffer layer;  because the resulting configuration would facilitate enhancing modulation efficiency. Honardoost,   Section 4. Design Optimization  (“The applied radio-frequency (RF) field, via the gold (Au) electrodes, is aligned along the Z-axis of the LN, in order to efficiently utilize the strongest EO coefficient of LN crystal (r33).”).
Regarding claim 1, Honardoost discloses in figures 1 and 3, and related text, an optical waveguide device having a  substrate Si, an intermediate layer SiO2, a thin-film LN layer containing an X-cut lithium niobate, and a buffer layer SiO2 stacked on the substrate, and an optical waveguide Rib having a ridge shape formed in the thin-film LN layer, the optical waveguide device comprising a plurality of electrodes Au provided, respectively, at a first side and a second side of the optical waveguide, wherein the electrodes are disposed so that respective bottom surfaces thereof are at positions lower than a position of a surface of the buffer layer. Honardoost, figs. 1 and 3, and 4. Design Optimization (“The slab region of the optical waveguide is an X- or Y-cut LN thin film bonded to a thick SiO2 buffer layer on a Si substrate.”)
Here, the examiner notes that it is not inherent to Honardoost that the waveguide is an X-cut LN thin film rather than a Y-cut LN thin film. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost to have the X-cut thin film in because the resulting configuration would facilitate enhancing modulation efficiency. Honardoost,   Section 4. Design Optimization  (“The applied radio-frequency (RF) field, via the gold (Au) electrodes, is aligned along the Z-axis of the LN, in order to efficiently utilize the strongest EO coefficient of LN crystal (r33).”).
Claims 2-5 and 7-11
Claims 2-5 and 7-11 are  rejected under 35 U.S.C. 103 as being unpatentable over Honardoost et al. (Towards subterahertz bandwidth ultracompact lithium niobate electrooptic modulators, Optics Express, V. 27, N. 5, 2019; “Honardoost”) in view of Hara et al. (6,255,148; “Hara”).
Regarding claims 2-5, Honardoost does not explicitly disclose:
2. The optical waveguide device according to claim 1, wherein the buffer layer has a plurality of steps provided at a predetermined depth therein, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
3. The optical waveguide device according to claim 1, wherein the thin-film LN layer has a plurality of steps provided therein at a predetermined depth from the surface of the buffer layer, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
4. The optical waveguide device according to claim 1, wherein the intermediate layer has a plurality of steps provided therein at a predetermined depth from the surface of the buffer layer, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
5. The optical waveguide device according to claim 1, wherein the buffer layer is stacked on the thin-film LN layer and recesses that occur in the buffer layer corresponding to the ridge shape of the optical waveguide formed in the thin-film LN layer are planarized.
However, Hara discloses in figures 13-15, and related text, a thin film structure and method of forming a stepped thin film structure in which top layer 120, intermediate later 118, and lower layer 112  ‘stacked’ steps which complement that waveguide structure 114.  Hara, fig. 13B.
 (67) The polycrystal silicon thin film forming method according to a third embodiment of the present invention will be explained with reference to FIGS. 13A to 15. FIGS. 13A to 15 are sectional views of a polycrystal silicon thin film in the steps of the polycrystal silicon thin film forming method according to the present embodiment, which show the process. The same members of the present embodiment are represented by the same reference numbers as those of the polycrystal silicon thin film forming method according to the second embodiment shown in FIGS. 8A to 12D not to repeat or to simplify their explanation.
(68) The steps of the polycrystal silicon thin film forming method according to the second embodiment up to the step of forming a step in a buffer layer 112 are the same as those of the polycrystal silicon thin film forming method according to the second embodiment as shown in FIGS. 8A to 8C. The steps are not explained here.
(69) Then, an isolation film 116 of a 30 nm-thickness silicon oxide film is formed on the entire surface by PECVD (see FIG. 13A).
(70) Next, a heat reservoir film 118 of a 300 nm-thickness amorphous silicon film is formed on the entire surface by PECVD.
(71) Subsequently, a doped layer 120 of an 3 nm-thickness Ni film is formed on the entire surface by sputtering (see FIG. 13B).
(72) Next, a heat treatment is performed at 550.degree. C. for 8 hours to solid-phase diffuse the Ni in the doped layer 120 in the heat reservoir layer 118, so that the solid-phase growth of amorphous silicon using Ni forms a heat reservoir film 118a of a polycrystal silicon layer (see FIG. 14A).
(73) Next, short pulsed laser beams are applied to the silicon layer 114 on the side of the underside of a glass substrate 110 to crystallize the silicon layer 114 (see FIG. 14B). For the short pulsed laser beams, an excimer laser, for example, can be used as in the second embodiment. The same pulse width, pulse number, etc. as in the second embodiment can be used.
(74) Because of the silicon layer 114 covered by the heat reservoir film 118a, the silicon layer 114 after subjected to the laser beam application has lower cooling speed. Vicinities of the ends of the silicon layer take a longer period of time to lower a temperature below the melting point of the silicon crystal, whereby nuclei are formed inside the silicon layer, and crystals laterally grow. Thus lateral crystal growth can be realized. Crystals thus laterally grow, with a result that large crystal grains can be formed.
Hara, A Third Embodiment.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost   to comprise: 
2. The optical waveguide device according to claim 1, wherein the buffer layer has a plurality of steps provided at a predetermined depth therein, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
3. The optical waveguide device according to claim 1, wherein the thin-film LN layer has a plurality of steps provided therein at a predetermined depth from the surface of the buffer layer, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
4. The optical waveguide device according to claim 1, wherein the intermediate layer has a plurality of steps provided therein at a predetermined depth from the surface of the buffer layer, and the electrodes are disposed so that the bottom surfaces thereof are on the steps, respectively.
5. The optical waveguide device according to claim 1, wherein the buffer layer is stacked on the thin-film LN layer and recesses that occur in the buffer layer corresponding to the ridge shape of the optical waveguide formed in the thin-film LN layer are planarized.
because the resulting structures and methods would facilitate optimizing crystal grain size.  Hara, Abstract.
Regarding claims 7-11, Honardoost discloses in figures 1 and 3, and related text, an optical waveguide device, comprising:  a substrate Si on which an intermediate layer SiO2, a thin-film layer of lithium niobite LN, and a buffer layer SiO2are stacked;  an optical waveguide Rib formed in the thin-film LN layer;  and a plurality of electrodes Au near the optical waveguide. Honardoost, figs. 1 and 3, and Section 4. Design Optimization (“The slab region of the optical waveguide is an X- or Y-cut LN thin film bonded to a thick SiO2 buffer layer on a Si substrate.”).
Further regarding claims 7-11, Honardoost does not explicitly disclose:
7. A manufacturing method of an optical waveguide device, the manufacturing method comprising:  stacking an intermediate layer on a substrate;  stacking a thin-film LN layer of an X-cut lithium niobate on the intermediate layer;  forming an optical waveguide having a ridge shape, in the thin-film LN layer;  stacking a buffer layer on the thin-film LN layer having the optical waveguide formed therein;  forming a plurality of electrodes, the electrodes being formed, respectively, at a first side and a second side of the optical waveguide, wherein the electrodes are formed so that respective bottom surfaces thereof are at positions lower than a position of a surface of the buffer layer.
8. The manufacturing method according to claim 7, wherein the electrodes are formed so that the bottom surfaces thereof are on a plurality of steps formed where the buffer layer is removed to a predetermined depth.
9. The manufacturing method according to claim 7, wherein the electrodes are formed so that the bottom surfaces thereof are on a plurality of steps formed in the thin-film LN layer, at a predetermined depth from the surface of the buffer layer by shaving.
10. The manufacturing method according to claim 7, wherein the electrodes are formed so that the bottom surfaces thereof are on a plurality of steps formed in the intermediate layer, at a predetermined depth from the surface of the buffer layer by shaving.
11. The manufacturing method according to claim 7 further comprising removing a plurality of recesses that occur in the buffer layer corresponding to the ridge shape of the optical waveguide to planarize the surface of the buffer layer.
However, Hara discloses in figures 13-15, and related text, a thin film structure and method of forming a stepped thin film structure in which top layer 120, intermediate later 118, and lower layer 112  ‘stacked’ steps which complement that waveguide structure 114.  Hara, fig. 13B, and related text.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Honardoost to disclose:
7. A manufacturing method of an optical waveguide device, the manufacturing method comprising:  stacking an intermediate layer on a substrate;  stacking a thin-film LN layer of an X-cut lithium niobate on the intermediate layer;  forming an optical waveguide having a ridge shape, in the thin-film LN layer;  stacking a buffer layer on the thin-film LN layer having the optical waveguide formed therein;  forming a plurality of electrodes, the electrodes being formed, respectively, at a first side and a second side of the optical waveguide, wherein the electrodes are formed so that respective bottom surfaces thereof are at positions lower than a position of a surface of the buffer layer.
8. The manufacturing method according to claim 7, wherein the electrodes are formed so that the bottom surfaces thereof are on a plurality of steps formed where the buffer layer is removed to a predetermined depth.
9. The manufacturing method according to claim 7, wherein the electrodes are formed so that the bottom surfaces thereof are on a plurality of steps formed in the thin-film LN layer, at a predetermined depth from the surface of the buffer layer by shaving.
10. The manufacturing method according to claim 7, wherein the electrodes are formed so that the bottom surfaces thereof are on a plurality of steps formed in the intermediate layer, at a predetermined depth from the surface of the buffer layer by shaving.
11. The manufacturing method according to claim 7 further comprising removing a plurality of recesses that occur in the buffer layer corresponding to the ridge shape of the optical waveguide to planarize the surface of the buffer layer.
because the resulting structures and methods would facilitate optimizing crystal grain size.  Hara, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883